Citation Nr: 0313806	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to service connection for 
cellulitis of the left leg, loss of vision of the right eye, 
memory loss due to concussion, and right leg condition will 
be the subject of a separate rating decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Blackmon, Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The bilateral sensorineural hearing loss is of service 
origin.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified at 
5100, 5103, 5103A, 5107), became law.  The VCAA applies to 
all pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date or 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that 
the VA has provided the veteran with proper notice of the 
type of evidence, medical and otherwise, necessary in order 
to substantiate this  aspect of his claim in the October 2001 
rating decision, Statement of the Case, and in correspondence 
forwarded to the veteran in April 2003.  In that 
correspondence, he was informed of the evidence needed and 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board further finds that all relevant facts have been 
properly developed relative to this issue, and that all 
available evidence necessary for an equitable resolution of 
this issue has been identified and obtained by the RO.  In 
support of the veteran's claim, available service medical 
records, private treatment reports, and VA medical 
examination report have been reviewed.  The record reflects 
no other potential sources of medical evidence regarding this 
aspect of the claim which have not been associated with the 
claims file.  Accordingly, the Board finds that VA's efforts 
to notify the veteran and to assist him in obtaining evidence 
to substantiate his claim for bilateral hearing loss were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding VA's 
duty in this regard.   

Factual Background

The service medical records are negative for any treatment or 
diagnosis of hearing impairment.  The veteran was seen at 
sickbay in October 1962 after becoming unconscious following 
a Boxing match.  The diagnosis was concussion.

The veteran's Report Of Transfer Or Discharge, Form DD-214, 
demonstrates that the veteran had four years of active duty 
service in the U. S. Navy, with a duty assignment to a guided 
missile unit.  His military occupational specialty was as an 
ordnanceman.

The veteran underwent VA examination in April 2003.  He 
reported he served as a Navy Seal and that his occupational 
specialty involved explosive ordnance disposal and frequent 
scuba diving.  The veteran recounted several episodes of 
acoustic trauma, to include his proximity to explosions and 
resultant temporary hearing loss.  He also reported episodes 
of bleeding following diving exercises, which resolved.  It 
was noted that the veteran sustained a perforation of the 
right tympanic membrane that spontaneously healed.  The 
veteran was a boxer in the military, and participated in 50 
to 60 boxing matches.  He was knocked out momentarily in 
several boxing matches.  The veteran presented with a 20 year 
history of bilateral hearing loss, greater on the left side 
than the right side.  The examiner observed the veteran wore 
a hearing aid in the left ear, and was scheduled to be fitted 
for a right ear hearing aid.  The veteran's post service 
employment is in construction as a project manager.  The 
veteran indicated he occasionally works with explosives, and 
wears ear protection.  He also utilized ear protection while 
engaging in recreational activities, such as hunting. 

Physical examination of the ears revealed cerumen in the 
right ear canal, although it was not obstructive.  There was 
some scarring of the tympanic membrane of the right ear.  The 
remainder of the physical evaluation was unremarkable.  The 
examiner indicated that an audiometric evaluation was 
conducted in April 2003.  The examiner stated that the 
evaluation showed bilateral severe high frequency 
sensorineural hearing loss.  The examiner indicated that 
hearing loss was assessed as more severe in the left ear than 
the right ear.  Speech discrimination was evaluated as 92 
percent in the right ear, and 72 percent in the left ear.  
The diagnostic impression was bilateral severe high frequency 
sensorineural hearing loss, greater in the left ear, with 
moderately reduced speech discrimination to 42 percent.  It 
was noted that examination showed scarring of the right 
tympanic membrane that was consistent with a history of 
perforation.  A copy of the April 2003 audiological 
examination is not of record.

In his assessment, the examiner indicated it was as likely as 
not that the veteran's hearing loss was related to noise 
exposure and acoustic trauma during military and perhaps even 
head trauma associated with the veteran's boxing matches 
during military service.  

Analysis

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1131 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113,1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

To summarize, the available service administrative records do 
not confirm that the veteran was a Navy Seal.  The service 
medical records reflect no clinical finding relative to 
hearing loss.  However, these records confirm that the 
veteran was a boxer during service and was treated for a 
concussion on one occasion.  The recent VA audiometric 
examination has confirmed the presence of severe bilateral 
sensorineural hearing loss pursuant to 38 C.F.R. § 3.385.  
The VA examiner indicated that the veteran's hearing loss was 
related to noise exposure and acoustic trauma and perhaps 
head trauma associated with the veteran's boxing matches 
during military service.  Although specific in service noise 
exposure has not been confirmed by the available records, the 
head traumas resulting from boxing has been confirmed.  
Accordingly, the Board finds that the evidence is in 
equipoise and as such the benefit of the doubt is in favor of 
the veteran.  38 C.F.R. § 3.102 (2002). Accordingly, service 
connection for bilateral sensorineural hearing loss is 
established.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

